{¶ 1} I respectfully dissent. While I agree with the result of the majority's holding, that Defendant's "Motion to Vacate Sentence" is not governed by the time limitations relating to petitions for post-conviction relief, in light of the recent decision in State v. Bush,96 Ohio St.3d 235, 2002-Ohio-3993, at ¶ 10, I disagree that the trial court complied with the advisory requirements listed in R.C.2943.031(A).
{¶ 2} The required advisement listed in R.C. 2943.031(A) is clearly stated within quotation marks. At the very least, this would appear to require all the elements included therein. One of those elements is that the very step which the defendant is contemplating may result in his deportation. That is an admonition that is very different from one acknowledging that the general power of deportation resides with the U.S. government.
{¶ 3} Accordingly, I would reverse the judgment of the Lorain County Court of Common Pleas.